 Case 3:18-cv-02897-JLS-MSB Document 1 Filed 12/28/18 PageID.1 Page 1 of 5



 1   STROOCK & STROOCK & LAVAN LLP
     ARJUN P. RAO (STATE BAR NO. 265347)
 2   ERICK K. KUYLMAN (STATE BAR NO. 313202)
     2029 Century Park East
 3   Los Angeles, CA 90067-3086
     Telephone: 310-556-5800
 4   Facsimile: 310-556-5959
     Email:     lacalendar@stroock.com
 5
 6   Attorneys for Defendant and Counter-Claimant
      CHASE BANK USA, N.A., erroneously sued as
 7    JPMORGAN CHASE BANK
 8
                        UNITED STATES DISTRICT COURT
 9
                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   FLORA TONG, an individual,                     '18CV2897 JLS NLS
                                      ) Case No. _______________________
                                      )
12                Plaintiff,          )
                                      )
13          v.                        ) NOTICE OF REMOVAL
14   JPMORGAN CHASE BANK, a business ))
     entity; and DOES 1 through 10,
15   inclusive,                       )
                                      )
16                Defendants.         )
                                      )
17                                    )
                                      )
18   CHASE BANK USA, N.A.,            )
                                      )
19                Counter-Claimant,   )
                                      )
20                                    )
            v.
                                      )
21                                    )
     FLORA TONG, an individual,       )
22                                    )
                  Counter-Defendant.  )
23                                    )
24
25
26
27
28
                                                                NOTICE OF REMOVAL

     LA 52209840
                                                                      Case 3:18-cv-02897-JLS-MSB Document 1 Filed 12/28/18 PageID.2 Page 2 of 5



                                                                      1           TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                                                                      2   DISTRICT OF CALIFORNIA:
                                                                      3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. § 1331, defendant
                                                                      4   Chase Bank USA, N.A. (“Chase”), erroneously sued as JPMorgan Chase Bank,
                                                                      5   hereby removes the action entitled Flora Tong v. JPMorgan Chase Bank, Superior
                                                                      6   Court of California, County of San Diego, Limited Jurisdiction, Case No. 37-2018-
                                                                      7   00059543-CL-NP-NC (the “Action”), to the United States District Court for the
                                                                      8   Southern District of California on the following grounds:
                                                                      9           1.    Removal Is Timely. The Complaint was served on or about November
STROOCK & STROOCK & LAVAN LLP




                                                                     10   30, 2018. This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because
                                                                     11   it has been filed within 30 days of receipt by, and service on, Chase of the
                                Los Angeles, California 90067-3086




                                                                          Complaint, and within one year after “commencement of the action” in state court.
                                     2029 Century Park East




                                                                     12
                                                                     13   Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all documents filed in
                                                                     14   state court are attached hereto as exhibits. The Civil Case Cover Sheet, Summons
                                                                     15   and Complaint are attached as Exhibit A and General Denial and Counterclaims
                                                                     16   filed by Chase is attached hereto as Exhibit B.
                                                                     17           2.    This Court Has Removal Jurisdiction Over This Action. The Action is a
                                                                     18   civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331 and
                                                                     19   is one which may be removed to this Court by Chase pursuant to the provisions of
                                                                     20   28 U.S.C. § 1441.
                                                                     21           3.    Pursuant to 28 U.S.C. § 1331, original jurisdiction of the district courts
                                                                     22   includes jurisdiction over “all civil actions arising under the Constitution, laws, or
                                                                     23   treaties of the United States.” “An action may ‘arise under’ a law of the United
                                                                     24   States if the plaintiff’s right to relief necessarily turns on construction of federal
                                                                     25   law.” Bright v. Bechtel Petroleum, Inc., 780 F.2d 766, 769 (1986) (citing Franchise
                                                                     26   Tax Bd. of Cal. v. Constr. Laborer’s Vacation Trust, 463 U.S. 1, 9 (1983)). Put
                                                                     27   differently, claims “arise under” federal law when a “well-pleaded complaint
                                                                     28   establishes . . . that the plaintiff’s right to relief necessarily depends on resolution of
                                                                                                                      -1-
                                                                                                                                                  NOTICE OF REMOVAL

                                                                          LA 52209840
                                                                      Case 3:18-cv-02897-JLS-MSB Document 1 Filed 12/28/18 PageID.3 Page 3 of 5



                                                                      1   a substantial question of federal law, in that federal law is a necessary element of one
                                                                      2   of the well-pleaded . . . claims.” Christianson v. Colt Indus. Operating Corp., 486
                                                                      3   U.S. 800, 808 (1988) (quoting Franchise Tax Bd., 463 U.S. at 13, 27-28) (internal
                                                                      4   quotation marks and citations omitted).
                                                                      5           4.    Here, in the Complaint, Plaintiff alleges two causes of action—for a
                                                                      6   violation of the Telephone Consumer Protection Act (“TCPA”) and the Rosenthal
                                                                      7   Fair Debt Collection Practices Act (“RFDCPA”). Plaintiff’s claims are predicated
                                                                      8   upon a direct violation of this specific federal law—47 U.S.C. § 227. (See Compl.
                                                                      9   ¶¶ 1, 17-19.) Based on the allegations of the Complaint, Plaintiff’s right to relief on
STROOCK & STROOCK & LAVAN LLP




                                                                     10   her TCPA claim necessarily depends on the resolution of substantial questions of
                                                                     11   federal law, including whether the alleged conduct violates 47 U.S.C. § 227.
                                Los Angeles, California 90067-3086




                                                                          Therefore, this Court has removal jurisdiction over this Action under 28 U.S.C.
                                     2029 Century Park East




                                                                     12
                                                                     13   § 1331 because Plaintiff’s TCPA claim arises under the laws of the United States.
                                                                     14           5.    To the extent any other claims in the Action arise under state law,
                                                                     15   including Plaintiff’s RFDPCA claim, supplemental jurisdiction over such claims
                                                                     16   would exist pursuant to 28 U.S.C. §§ 1367 and 1441(c).
                                                                     17           6.    Consent Is Not Necessary Because There Are No Other Defendants.
                                                                     18   Other than Chase, there are no other named defendants. Accordingly, consent of
                                                                     19   removal is not necessary and removal is proper pursuant to 28 U.S.C. § 1446(a) &
                                                                     20   (b). See Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193 n.1 (9th Cir. 1988)
                                                                     21   (The general rule that “all defendants in a state action must join in the petition for
                                                                     22   removal . . . [applies] only to defendants properly joined and served in the action.”).
                                                                     23           7.    Venue is Proper in This Court. This Court is the proper district court for
                                                                     24   removal because the Superior Court of the State of California for the County of San
                                                                     25   Diego (Limited Jurisdiction) is located within the United States District Court for the
                                                                     26   Southern District of California.
                                                                     27           8.    Notice Has Been Effected. Chase concurrently is filing a copy of this
                                                                     28   Notice of Removal of Action with the Superior Court of the State of California for
                                                                                                                     -2-
                                                                                                                                                NOTICE OF REMOVAL

                                                                          LA 52209840
                                                                      Case 3:18-cv-02897-JLS-MSB Document 1 Filed 12/28/18 PageID.4 Page 4 of 5



                                                                      1   the County of San Diego (Limited Jurisdiction), without exhibits. Chase will
                                                                      2   concurrently serve Plaintiff with copies of this Notice of Removal and the Notice
                                                                      3   filed in the Action.
                                                                      4
                                                                      5   Dated: December 28, 2018               STROOCK & STROOCK & LAVAN LLP
                                                                                                                 ARJUN P. RAO
                                                                      6                                          ERICK K. KUYLMAN
                                                                      7                                          By:              /s/ Arjun P. Rao
                                                                      8                                                            Arjun P. Rao

                                                                      9                                         Attorneys for Defendant and
                                                                                                                Counter-Claimant
                                                                                                                     CHASE BANK USA, N.A.,
STROOCK & STROOCK & LAVAN LLP




                                                                     10                                              erroneously sued as JPMORGAN
                                                                     11                                              CHASE BANK.
                                Los Angeles, California 90067-3086
                                     2029 Century Park East




                                                                     12
                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                   -3-
                                                                                                                                            NOTICE OF REMOVAL

                                                                          LA 52209840
                                                                      Case 3:18-cv-02897-JLS-MSB Document 1 Filed 12/28/18 PageID.5 Page 5 of 5



                                                                      1                               CERTIFICATE OF SERVICE
                                                                      2           I hereby certify that, on December 28, 2018, copies of the foregoing NOTICE
                                                                      3   OF REMOVAL was filed electronically and served by U.S. Mail on anyone unable
                                                                      4   to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
                                                                      5   operation of the court’s electronic filing system or by facsimile to anyone unable to
                                                                      6   accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
                                                                      7   access this filing through the court’s CM/ECF System.
                                                                      8
                                                                      9                                                          /s/ Arjun P. Rao
                                                                                                                                   Arjun P. Rao
STROOCK & STROOCK & LAVAN LLP




                                                                     10
                                                                     11
                                Los Angeles, California 90067-3086




                                                                          VIA U.S. MAIL:
                                     2029 Century Park East




                                                                     12   Matthew Mellen, Esq.
                                                                          Duncan McGee Nefcy, Esq.
                                                                     13   MELLEN LAW FIRM
                                                                          One Embarcadero Center, Fifth Floor
                                                                     14   San Francisco, CA 94111
                                                                          email@mellenlawfirm.com
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                                                                                              CERTIFICATE OF SERVICE
                                                                          LA 52209840
